Per Curiam:
The plaintiff appeals from an order denying a motion for the inspection of certain of defendant’s books and papers for the purpose of enabling the plaintiff to frame its complaint. The facts are similar to those presented in Fidelity & Casualty Co. v. Seagrist, Jr., Co. (79 App. Div. 614) and United States Casualty Co. v. Robins Co. (108 id. 361) in both of which cases the plaintiff's right to an'inspection was upheld. The order should be reversed, with ten" dollars cosls and disbursements, and motion granted, with ten dollars costs. Present — O’Brien, P. J., Ingraham, Clarke, Houghton and Scott, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Order filed.